Citation Nr: 1633255	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  14-05 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for prostate cancer. 

2.  Entitlement to service connection for heart disability. 

3.  Entitlement to service connection for psychiatric disability.  

4.  Entitlement to service connection for hypertension.  

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to the service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran honorably served on active duty in the Army from November 1966 to November 1968.  

This appeal comes to the Board of Veteran' Appeals (Board) from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The RO in Winston-Salem, North Carolina is the Agency of Original Jurisdiction. 


FINDING OF FACT

Before the Board promulgated a decision in this appeal, the Veteran died in June 2016.


CONCLUSION OF LAW

Because of the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008); 38 U.S.C.A. § 5121A (West 2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, claims do not survive a claimant's death.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2016).  In this respect, the Board acknowledges that the Veteran's spouse submitted a VA Form 21-0847 Request for Substitution of Claimant Upon Death of Claimant in August 2016.  However, to date the Agency of Original Jurisdiction (AOJ) has not taken action to adjudicate the spouse's substitution request.  As such, the Board does not have jurisdiction to adjudicate this appeal further; however, if deemed a properly substituted claimant, the above issues will be the subject of a subsequent Board decision, if otherwise in order.


ORDER

The appeal is dismissed.



		
Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


